UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7690


RUDOLPH JEROME WILLIAMS,

                  Petitioner - Appellant,

             v.

LARRY DAIL,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:07-hc-02142-FL)


Submitted:    June 22, 2009                 Decided:   June 26, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rudolph Jerome Williams, Appellant Pro Se. Mary Carla Hollis,
Assistant  Attorney  General,  Raleigh,  North Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rudolph Jerome Williams seeks to appeal the district

court’s       order       denying      his    Fed.       R.       Civ.    P.     60(b)    motion       for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.       § 2254       (2006)        petition.                The     order    is     not

appealable          unless        a     circuit         justice           or     judge     issues        a

certificate of appealability.                           28 U.S.C. § 2253(c)(1) (2006);

Reid     v.     Angelone,             369    F.3d       363,        369        (4th     Cir.     2004).

A certificate             of   appealability             will          not      issue     absent        “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.        § 2253(c)(2)            (2006).           A    prisoner           satisfies      this

standard       by    demonstrating            that      reasonable             jurists    would      find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling        by      the       district           court          is      likewise         debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84      (4th     Cir.      2001).         We    have      independently             reviewed       the

record and conclude that Williams has not made the requisite

showing.             Accordingly,            we     deny          Williams’           motion     for     a

certificate          of     appealability            and      dismiss           the    appeal.          We

dispense       with        oral       argument       because             the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                               DISMISSED
                                                    2